Citation Nr: 0313074	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  96-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a lung disorder 
(claimed as bronchial asthma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from September 1988 to 
September 1992, including service in Southwest Asia (SWA) 
during Operations Desert Shield and Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bronchial asthma.

A January 1996 rating decision by the Philadelphia, 
Pennsylvania, RO, denied service connection for asthma as a 
chronic undiagnosed condition of the Persian Gulf War (PGW).  
A June 1999 rating decision by the New York, New York, RO, 
denied service connection for dysentery.  There are no 
records in the case file of the appellant having submitted a 
timely Notice of Disagreement to either of these rating 
decisions.  Therefore, they are not before the Board and will 
not be discussed in this decision.

During the adjudication of the appellant's claims, his case 
file was transferred from the Philadelphia, Pennsylvania, RO, 
to the New York, New York, RO.

A Board hearing was held in May 1998 at the RO (Travel Board) 
before another Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 2002).  A transcript of the hearing testimony has 
been associated with the claims file.  The VLJ who presided 
at the hearing is no longer at the Board.  In an April 2003 
letter, the Board informed the appellant of this fact and 
inquired if he desired another hearing.  In an April 2003 
response, the appellant advised that he did not desire 
another hearing.

In a September 1998 decision, the Board remanded this matter 
for further development.  That development has been 
accomplished and the case has been returned to the Board.  
The appellant's representative submitted additional comments 
on his behalf in March 2003. 


FINDINGS OF FACT

1.  The appellant has a current disorder of reversible 
obstructive airway disease.  There also is a diagnosis of 
bronchial asthma by history.

2.  The appellant's physical examination for induction 
reflects a denial of any previous history of asthma, and all 
areas were rated as normal.

3.  The service medical records (SMR) do not reflect any 
entries of complaints, findings, or diagnoses, for asthma or 
other lung disorders.

4.  The appellant's physical examination at separation rated 
all areas as normal.

5.  The appellant was awarded the Combat Action Ribbon, which 
requires actual participation in ground or surface combat, 
for service during the PGW.

6.  The appellant was noted to have a history of asthma in 
December 1993, one-year, when he was treated for an upper 
respiratory infection.

7.  There is no competent credible medical evidence of 
linkage between the appellant's reversible obstructive airway 
disease and bronchial asthma and his military service.

8.  The appellant failed to report for his last scheduled 
medical examination.




CONCLUSION OF LAW

It has not been shown that the appellant's reversible 
obstructive airway disease and any bronchial asthma were 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d), 3.655(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In an April 2001 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder.  The letter informed the appellant of the 
information required to substantiate his claim for service 
connection for asthma, and informed him of VA's specific duty 
to assist him with substantiating his claim, to include 
obtaining records for him and scheduling any necessary 
medical examinations.  As to who would obtain which records, 
the letter informed the appellant that the RO would obtain 
any records he identified and provided him VA Forms 21-4142 
for him to sign and return so VA could do so.  As for what 
the appellant was to do, the letter advised him to provide 
any private treatment records in his possession and to inform 
the RO of any addition information he wanted VA to obtain on 
his behalf.  Therefore, the Board finds that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtain VA treatment 
records related to the appellant's claim and scheduled him 
for medical examinations.  All records of those actions have 
been associated with the case file.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

As noted above, there are no SMR entries for complaints, 
findings, or treatment, for asthma.  His respiratory system 
was clinically evaluated as normal on separation examination.

A December 1993 VA treatment entry reflects that the 
appellant presented with a complaint of a cold and chest 
congestion for one week prior to the visit.  He gave a 
history of asthma, but did not date the onset.  The 
diagnostic impression was asthma by history and an upper 
respiratory infection.

Historically, the appellant filed his claim for service 
connection in March 1995.  He received a VA medical 
examination in September 1995.  During the examination, the 
appellant provided a history to the effect that he contracted 
asthma during his service in the PGW.  The appellant denied 
any history of asthma or childhood asthma, allergies, or 
smoking.  The appellant related that, since his service in 
the PGW, he developed wheezing, coughing, and he has to use a 
pump twice a day to control his breathing.  The appellant's 
currents medications are asthmacort and proventyl.

Physical assessment revealed the appellant's eyes, ear, nose, 
and throat to have negative findings.  His chest expiration 
was shorter than inspiration.  There was no wheezing and 
occasional ronchi.  The examination report reflects that 
pulmonary function tests showed reversible obstructive airway 
disease.  The examiner rendered a diagnosis of reversible 
airway obstructive disease based on a pulmonary function 
test, and bronchial asthma by history.  The report does not 
reflect an opinion as to medical nexus.

In the October 1995 rating decision, the RO denied the claim 
in light of the fact that there are no entries in the SMR for 
any complaints, findings, or treatment for asthma.  The RO 
also denied the claim as an undiagnosed illness contracted 
during the PGW, because asthma is not an undiagnosed illness.  
See 38 C.F.R. § 3.317 (2002).

The record contains a letter dated in December 1995 from a 
physician at a VA facility who was in the pulmonary/critical 
care clinic.  It was reported that the veteran was treated in 
January 1995 for shortness of breath and wheezing.  He 
reported that the onset of these problems was after Persian 
Gulf exposure.  Studies were consistent with a moderated 
obstructive airflow pattern with good bronchodilator effect.  
The diagnosis was asthma/reactive airway disease syndrome by 
history.  There was no evidence of additional treatment after 
the initial January 1995 evaluation.  No etiology of the 
pathology was set forth in the letter.

At the May 1996 RO hearing before a Hearing Officer (HO), the 
appellant related how he was in the SWA desert for some 6 to 
9 months, and that for approximately 6 months he inhaled the 
smoke from the oil well fires in Kuwait.  He stated that he 
had no prior problems with asthma.  It was in 1992 that, 
thinking he had a chest cold, he sought treatment at the VA 
Medical Center, Brooklyn, New York, but was informed he has 
asthma.  The appellant stated that the examining physician 
told him the asthma probably was due to his inhaling the 
smoke from the oil well fires and advised him to file a 
claim.  HO Transcript, pp. 2-3, 7-8.  It was reported that 
treatment rendered was by the physician referred to in the 
preceding paragraph.

At the May 1998 Travel Board Hearing (TB), the appellant 
again stated that he inhaled lots of black smoke while 
serving in SWA, and that he never had any asthma prior to his 
serving in the PGW.  The appellant stated that he believes 
his current disorders are a direct result of his inhaling the 
smoke from the oil well fires.  TB Transcript, pp. 4-6.

The appellant was scheduled for another VA medical 
examination in December 2002, but he failed to report for the 
examination.  There is no record of the notice of the 
examination being returned as undelivered.  There has been no 
reported good cause in the failure to report.  There has been 
no indication that there is a current willingness to report 
for an examination.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131.  Present disability resulting from 
disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).  Further, when a claimant fails 
to report for an examination scheduled in conjunction with 
any original claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655(b) (2002).
At the May 1998 Travel Board Hearing, the appellant's 
representative asked that the appellant receive favorable 
consideration under the combat exception of 38 C.F.R. 
§ 3.304(d) (2002). TB, p. 5.  The national Accredited 
Representative, in the March 2003 brief, also asserts the 
combat exception and avers that, combined with the benefit of 
the doubt, the appellant's claim should be allowed.
Initially, the Board notes the provisions of 38 C.F.R. 
§ 3.304(d) (2002).  Further, the Board also notes that the 
appellant was awarded the Combat Action Ribbon for his 
service in the PGW.  This is sufficient evidence that the 
appellant personally engaged in combat operations such as to 
bring him within the purview of the combat exception.  Id.  
There are two factors, however, which preclude the Board from 
accepting the assertions of the appellant's representative.  
First, as the Board interprets the appellant's testimony at 
the RO and TB hearings, he did not begin to manifest any 
symptoms of a pulmonary disorder until after his discharge 
from active service.  Second, even though the Board would, 
under 38 C.F.R. § 3.304(d), accept the appellant's assertions 
that any symptoms of coughing and wheezing, etc., had their 
inception during his service in the PGW, the combat exception 
may not serve as a substitute for a valid medical opinion 
regarding a diagnosis and nexus.  Even under the combat 
exception, a layman may not render an opinion which requires 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).
The Board also notes that the appellant does not in fact have 
a confirmed diagnosis of bronchial asthma.  The December 1995 
letter from a VA physician who examined the appellant states 
that, on physical examination, the only positive finding was 
scattered wheezing on expiration.  The letter indicates that 
the diagnosis of asthma was made on the basis of history 
rather than objective findings.  Further, the letter does not 
contain a medical opinion as to whether the appellant's 
disorder is linked to his military service.
As noted above, the RO endeavored to obtain additional 
medical input by scheduling the appellant for an examination 
in December 2002, but the appellant failed to report.  There 
is no record of the notice to the appellant having been 
returned as undelivered.  When a claimant fails to report for 
a scheduled examination associated with an original claim, 
the claim may be decided on the evidence of record.  
38 C.F.R. § 6.55(b) (2002).
The evidence of record is as follows: there are no entries in 
the SMR of complaints, findings, or treatment, for asthma or 
other pulmonary disorder; the appellant first sought 
treatment for asthma-type symptoms in December 1993, one-year 
and three-months after his discharge from active service; 
there is no confirmed medical diagnosis of asthma; and, there 
is no medical evidence that the diagnosed reversible 
obstructive airway disease is linked to the appellant's 
military service.  Attempts to obtain a clearer picture of 
etiology were thwarted by the veteran's failure to report for 
the physical examination where a nexus opinion was sought.  
Therefore, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for bronchial asthma is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

